2016 IL App (3d) 130969

                            Opinion filed April 1, 2016
_____________________________________________________________________________

                                        IN THE

                          APPELLATE COURT OF ILLINOIS

                                  THIRD DISTRICT

                                         2016

THE VETERANS ASSISTANCE                   )  Appeal from the Circuit Court
COMMISSION OF GRUNDY COUNTY,              )  of the 13th Judicial Circuit,
ILLINOIS, and ELTON MONSON,               )  Grundy County, Illinois.
                                          )
         Petitioners-Appellants and       )
         Cross-Appellees,                 )
                                          )
         v.                               )
                                          )
THE COUNTY BOARD OF GRUNDY                )
COUNTY, ILLINOIS; KENNETH BUCK,           )
Commander of Morris American Legion Post )   Appeal No. 3-13-0969
No. 294; GLENN GAVRIL, Commander of       )  Circuit No. 11-MR-104
Coal City American Legion Post No. 796;   )
DOUGLAS MARTIN, Commander of Minooka )
American Legion Post No. 1188; ALAN LOVE, )
Commander of Grundy County Marine Corps )
League; RHODE BRONK, Commander/           )
Officiant of Disabled American Veterans   )
Chapter 86; and GERALD BELT, Commander )
of Morris VFW Post No. 6049,              )
                                          )
         Respondents-Appellees            )
                                          )
(The County Board of Grundy County,       )
Illinois,                                 )
                                          )  Honorable Robert C. Marsaglia,
         Cross-Appellant).                )  Judge, Presiding.
_____________________________________________________________________________

      JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
      Justices McDade and Wright concurred in the judgment and opinion.
                                                 OPINION


¶1          The original respondents in this action, a second Veterans Assistance Commission (VAC

     or VAC 2), filed a timely petition for rehearing after we issued our second opinion in the matter.

     Veterans Assistance Comm’n of Grundy County, Illinois v. County Board of Grundy County,

     Illinois, 2015 IL App (3d) 130969. VAC 2 asks this court to reconsider, solely, the portion of

     our opinion finding that their VAC was invalid. Id. ¶ 47. We granted rehearing, which by

     operation of law vacates our prior opinion in this appeal. The remaining parties involved filed

     answers, and respondents filed a reply, pursuant to Illinois Supreme Court Rule 367(d) (eff. Dec.

     29, 2009). Upon rehearing, we now affirm our previous opinion. See Long v. City of New

     Boston, 91 Ill. 2d 456, 462 (1982). The only modification to our original offering in this appeal,

     however, is that we further clarify why we find VAC 2 an invalid VAC by addressing the

     parties’ arguments on rehearing.

¶2          In 2002, the county board of Grundy County passed a resolution recognizing the original

     county VAC (VAC 1). Elton Monson served as the duly-elected superintendent of VAC 1. This

     action stems from a resolution passed by the Grundy County board in December of 2011,

     wherein the board voted to reorganize and recognize VAC 2 with Kenneth Buck serving as

     superintendent.

¶3          VAC 1 and Monson brought a declaratory judgment action in the Grundy County circuit

     court, requesting that the court declare the county board’s resolution contrary to statute and

     without legal effect. The county board and the six individuals who organized VAC 2

     counterclaimed for injunctive relief prohibiting Monson from occupying the county-funded VAC

     office and from having access to VAC 2’s files. The trial court granted the injunction and denied


                                                      2
     VAC 1’s and Monson’s complaint for declaratory judgment. The court found the county board

     had the authority to recognize that VAC 2 was not required to fund VAC 1.

¶4          VAC 1 and Monson appealed. In Veterans Assistance Comm’n v. County Board, 2013 IL

     App (3d) 120075, ¶ 23, this court reversed and remanded with instructions to make specific

     factual findings as to whether either purported VAC met the statutory requirements of the

     Military Veterans Assistance Act (Veterans Act) (330 ILCS 45/1 et seq. (West 2010)). Veterans

     Assistance Comm’n, 2013 IL App (3d) 120075, ¶ 23.

¶5          Following a hearing on remand, the trial court concluded that VAC 1 extinguished its

     own legal status by arbitrarily and capriciously excluding some posts and chapters of duly-

     recognized military veterans’ organizations in the county. Specifically, that VAC 1 prevented

     those members from voting based upon restrictive bylaws that were not statutorily authorized.

     The trial court further recognized VAC 2 as the county’s only valid VAC, and noted that not all

     chapters or posts had to participate in the VAC in order for the VAC to be operational.

¶6          VAC 1 and Monson appealed, claiming, inter alia, that VAC 1 did not extinguish its own

     legal status and that VAC 1’s bylaws were valid, binding, and enforceable on the VAC 1

     members. The county board of Grundy County cross-appealed, arguing that the trial court erred

     in the appointment of a special assistant State’s Attorney to represent the legally extinguished

     VAC 1. On April 22, 2015, we issued an opinion affirming the trial court’s order finding that

     VAC 1 extinguished its own legal status, but reversed the trial court’s order recognizing VAC 2

     as the county’s operative VAC. We further found the trial court erred in granting VAC 1’s and

     Monson’s motion for appointment of a special assistant State’s Attorney, vacating the

     appointment and ordering VAC 1 and Monson to reimburse the county board for attorney fees

     paid pursuant to the trial court’s erroneous order.


                                                       3
¶7            We affirm the trial court’s finding that VAC 2 was an invalid VAC.

¶8                                             BACKGROUND

¶9            In 1999, the various military veterans’ organizations in Grundy County formed VAC 1.

       Monson served as the duly-elected superintendent. The county board passed a resolution in 2002

       formally recognizing VAC 1 as the county’s VAC pursuant to section 2 of the Veterans Act (330

       ILCS 45/2 (West 2000)).

¶ 10          On November 28, 2011, Kenneth Buck, Alan Love, Rhode Bronk, Gerald Belt, Glenn

       Gavril, and Douglas Martin appeared before the media relations committee of the county board

       on behalf of the following veterans’ organizations, respectively: Morris American Legion Post

       No. 294; Grundy County Marine Corps League; Disabled American Veterans, Chapter 86;

       Morris VFW Post No. 6049; Coal City American Legion Post No. 796; and Minooka American

       Legion Post No. 1188. The six representatives requested the county board “cease the current

       operation” of the original VAC and recognize a separate, second VAC. When appearing before

       the media relations committee, the six representatives advised the committee that Monson

       refused to allow delegates from their respective Grundy County veterans’ organizations to

       participate in the decision-making processes of the original VAC.

¶ 11          On December 13, 2011, the county board passed a resolution entitled “RESOLUTION

       TO RECOGNIZE AND APPROVE A REORGANIZED VETERANS ASSISTANCE

       COMMISSION AND TO REPEAL GRUNDY COUNTY RESOLUTION NUMBER 2002-

       069.” The resolution effectively repealed the 2002 resolution and recognized the second, newly

       organized VAC 2. Three days later, VAC 1 and Monson filed a complaint in the circuit court

       seeking a declaratory judgment that the board’s resolution was without legal effect.




                                                       4
¶ 12          VAC 2 elected Kenneth Buck from Morris American Legion Post No. 294 as

       superintendent on December 23, 2011. Shortly thereafter, the county board sent a letter to

       Monson indicating that all income, benefits, and insurance for Monson as superintendent would

       terminate on December 31, 2011. The county board and VAC 2 then filed a counterclaim to

       VAC 1’s and Monson’s original declaratory action, requesting Monson demonstrate his authority

       to continue to act as the superintendent of the Grundy County VAC. The county board and VAC

       2 further sought to enjoin Monson from conducting VAC business and to prohibit any further

       access to the county VAC office.

¶ 13          Following a hearing, the trial court entered an order declaring the county board had the

       authority to recognize VAC 2 and was not required to fund VAC 1. The court also granted the

       county board and VAC 2’s counterclaim enjoining Monson from conducting VAC business and

       from occupying the VAC office.

¶ 14          VAC 1 and Monson appealed, arguing the county board lacked authority to create,

       destroy, or reorganize VAC 1. The county board and VAC 2 argued that the board properly

       exercised its legislative authority to withdraw its recognition of the original VAC based upon

       improper behavior and malfeasance by the original VAC. See generally Veterans Assistance

       Comm’n v. County Board, 2013 IL App (3d) 120075.

¶ 15          This court determined that the county board’s resolution had no legal effect, as the

       existence of any properly organized VAC is not dependent upon the “ ‘recognition’ ” of the

       county board (relying on 330 ILCS 45/2 (West 2010)). Veterans Assistance Comm’n, 2013 IL

       App (3d) 120075, ¶ 16. However, the court’s analysis did not end there. It went on to note that

       VAC 1 and Monson requested a declaration that VAC 1 was still intact. After an analysis of

       section 9 of the Veterans Act (330 ILCS 45/9 (West 2010)), the court concluded that the


                                                       5
       legislature intended for only one VAC to exist in each county. Veterans Assistance Comm’n,

       2013 IL App (3d) 120075, ¶ 19. The court further opined that a VAC must be an inclusive

       coalition with delegates and alternates from “ ‘each’ ” of the veterans organizations situated in

       the county. Id. ¶ 20 (quoting 330 ILCS 45/9 (West 2010)). As the trial court did not address that

       issue, this court reversed and remanded with directions to examine whether either purported

       VAC currently met the statutory requirements of the Veterans Act. Id. ¶ 23.

¶ 16          VAC 1 and Monson subsequently filed a motion to appoint Brett R. Geiger as special

       prosecutor for the representation of VAC 1. The trial court granted the motion over the objection

       of the county board, and the matter was set for hearing on remand.

¶ 17          At the evidentiary hearing, Kenneth Buck testified that prior to 2009, he was either a

       delegate or alternate to VAC 1 and that he participated and voted at those VAC meetings. Since

       sometime in 2009 through September 2011, he attended some of the VAC 1 meetings, but was

       not allowed to participate or vote on VAC matters. This occurred despite the fact that he was the

       elected commander of the Morris American Legion Post No. 294 and presented himself as that

       post’s delegate to VAC 1.

¶ 18          Buck testified that VAC 1 approved a bylaw in March of 2009 that required a delegate or

       alternate to its VAC to submit a certified copy of that individual’s DD-214. Buck attended the

       meeting when the bylaw requiring a DD-214 was passed, and was permitted to vote no to the

       rule change. A DD-214 is a certificate of release or discharge from active duty, and it is the

       exclusive means by which to establish honorable discharge. Buck presented a copy of his DD-

       214 to VAC 1 from which he had redacted his social security number, date of birth, and mailing

       address. Despite Buck’s submission of the form, Monson and VAC 1 prohibited Buck from

       participating in or voting on VAC matters.


                                                        6
¶ 19           At some point in 2009, the Morris American Legion Post No. 294 stopped receiving both

       notices and delegate/alternate submission forms from VAC 1. Buck’s post received no notices

       of VAC 1 meetings in either 2012 or 2013.

¶ 20           Finally, Buck testified as to the practices and procedures of VAC 2. VAC 2 has existed

       since December 17, 2011. Notice of its organizational meeting was sent to all posts and chapters

       of Grundy County-based military veterans’ organizations. At that meeting, 6 of the then-existing

       12 chapters or posts attended and approved the bylaws of VAC 2. The Minooka Veterans of

       Foreign Wars has since dissolved, leaving 11 posts existing in Grundy County as of the date of

       this action. VAC 2 has eight posts or chapters that regularly participate at its meetings with

       delegates or alternates. VAC 2 mails notices of its meetings and activities to all posts and

       chapters of military veterans’ organizations in the county. VAC 2 does not reject delegates or

       alternates that appear on behalf of posts or chapters and allows those delegates and alternates to

       participate and vote on VAC affairs. VAC 2 is, according to respondents, serving numerous

       veterans on a monthly basis.

¶ 21           Alan Love testified that he is a member of the Marine Corps League. The national

       organization legally chartered the Marine Corps League in February 2011, and it is recognized

       under the Veterans Act. Love served as the league’s commander. Soon after the league was

       chartered, Love was elected as the delegate to VAC 1. Love submitted his DD-214 to VAC 1,

       but also redacted his service number, social security number, and date of birth. VAC 1 rejected

       Love’s submission and refused to seat him as a delegate at VAC 1 meetings. Love testified he

       attended a couple of VAC 1 meetings, but was never accepted as a delegate and not allowed to

       vote.




                                                        7
¶ 22          Elton Monson testified that he is currently acting as the superintendent of the original

       VAC of Grundy County. Monson has acted in that capacity for 14 years. Since being kicked out

       of the office in January of 2012, Monson stated he had paid for all the office supplies and phone

       cards necessary to operate the cell phones.

¶ 23          Monson testified that he would never deny a post the right to vote unless the member

       failed to comply with the bylaws. The bylaws provide that if three meetings are missed, the

       chapters are no longer part of VAC 1, but they can sign up to rejoin again. Monson believes

       conflict regarding the DD-214s occurred before December of 2011. He also testified that those

       DD-214s submitted by Buck and Love were insufficient as they redacted pertinent and necessary

       information.

¶ 24          Upon questioning, Monson agreed generally that all delegates and alternates are selected

       by the chapter or posts, and VAC 1 does not make that selection. Monson indicated that no

       persons had been denied services from VAC 1 because the post or chapter he or she belonged to

       was not active within VAC 1.

¶ 25          Monson further testified that only three or four posts had regularly attended meetings

       since 2011. Chapters and posts were notified of meetings by either knowing Monson’s phone

       number or physically appearing at the VAC office. The delegate/alternate forms are sometimes

       mailed, sometimes picked up; retrieval and contact is generally informal. Monson conceded that

       VAC 2 has enjoyed greater attendance than his since December 2011.

¶ 26          As for VAC 1’s practices, Monson testified that since December of 2011, VAC 1 has

       made one report of providing any services to veterans to its commission. From December 24,

       2011, to May 2013, the minutes of VAC 1 do not reflect any assistance being given to veterans.

       There were no reports from Monson to the commission regarding disbursement of funds to any


                                                       8
       veterans or for any other purpose despite VAC 1’s own mandate per its bylaws that such reports

       and accountings occur on a monthly basis.

¶ 27          Donald Boyer testified that he served as the board chairman for VAC 1 starting in

       December of 2011. Since that time, no one has been denied the right to cast a vote for failing to

       submit a DD-214 or for failing to submit an alternate delegate form. Boyer then recalled,

       however, that Alan Love submitted a DD-214 in 2011. Boyer told Love he was not allowed to

       vote because Love had redacted certain information. Boyer testified he had no real doubt that

       Love was a veteran.

¶ 28          Kathleen Doran, who served as Monson’s assistant for VAC 1, testified regarding some

       of VAC 1’s practices and procedures, as well as its bylaws. VAC 1 does not have a listed

       telephone number. According to Doran, it does not notify all the posts and chapters of Grundy

       County-based military veterans’ organizations of its meetings and does not feel that such notice

       is necessary. The meetings have not always occurred on consecutive months, and some monthly

       meetings simply did not occur. VAC 1 does not send any applications or forms for membership

       to each of the active posts or chapters.

¶ 29          The parties stipulated to VAC 1’s bylaws, which contain restrictive provisions

       concerning post or chapter membership. Specifically, the bylaws provide for termination of a

       post’s or chapter’s membership in VAC 1 and states that “[i]f a post, detachment, camp or

       chapter representative, delegate or alternate is absent for three (3) meetings during the Veterans

       Assistance Commission fiscal year of December 1, through November 30, the organization shall

       no longer be a member of the Veterans Assistance Commission of Grundy County.”

¶ 30          The bylaws restrictions only allow posts and chapters to elect their delegate and alternate

       at the same time once a year. Furthermore, and at issue here, the VAC 1 bylaws require that a


                                                        9
       delegate or alternate of a post or chapter submit a DD-214 to the VAC to be recognized by the

       VAC as a voting member. These restrictions remained in place from December 2011 through

       the time of the evidentiary hearing.

¶ 31          As for VAC 2, its bylaws require only that its member military veterans’ organizations be

       recognized by the Congress of the United States and the General Assembly of the State of

       Illinois. There are no requirements for delegates or alternates of posts and chapters to submit

       any documentation in order to participate in VAC affairs and activities.

¶ 32          At the close of testimony, the trial court admitted 11 exhibits of the Grundy County

       board. Among those exhibits was the board’s petition alleging malfeasance on the part of

       Monson, along with an order from case No. 07-MR-79. That order denied the efforts of the State

       to void the first VAC 1 election in 2007, denied the request that Monson be removed from his

       post as superintendent, and found that VAC 1 violated the Open Meetings Act (5 ILCS 120/1.01

       et seq. (West 2010)).

¶ 33          Following argument, the court stated that its purpose on remand was to make specific

       findings as to whether the original VAC had extinguished its own legal status by failing to

       maintain a collective endeavor that allows each post, ship, camp, or chapter to annually select its

       own delegates for the VAC.

¶ 34          The court then found that VAC 1 had arbitrarily and capriciously excluded members

       when it refused to accept their DD-214s in the fall of 2011. It noted that in order for the VAC to

       exist, not every existing post or chapter in the county had to participate. The court went on to

       hold that VAC 1 did, in fact, extinguish its own legal status by refusing to allow delegates to

       vote. Finally, the court held that VAC 2 properly formed in December 2011 and has continued

       to operate as a valid VAC in Grundy County since December 2011. Per the order, VAC 2 was to


                                                       10
       continue its operation, hold meetings and elections as provided by statute, and provide each

       legally-charted post in Grundy County notice of its meetings and activities.

¶ 35          VAC 1 and Monson filed a motion to vacate and reconsider portions of the judgment.

       The trial court granted this motion in part, insofar as it modified a specific factual finding to

       show that VAC 2 was formed on December 17, 2011, and not December 12, 2011. The trial

       court denied the remainder of VAC 1’s and Monson’s motion.

¶ 36          Monson and VAC 1 appealed again, resulting in this court’s now vacated April 22, 2015,

       opinion. Veterans Assistance Comm’n, 2015 IL App (3d) 130969. This court found that VAC 1

       ceased being a valid VAC by refusing to seat delegates in violation of the inclusive nature of the

       Veterans Act. 330 ILCS 45/1 et seq. (West 2010). We further found that VAC 2 was not a valid

       VAC because not all of the veterans’ organizations in Grundy County participated in the

       commission.

¶ 37          Subsequently, we granted VAC 2’s petition for rehearing to reconsider our prior ruling

       that VAC 2 was not a valid commission.

¶ 38                                               ANALYSIS

¶ 39          VAC 1 and Monson made two separate arguments that, for the purposes of their second

       appeal, were interrelated. First, that VAC 1 did not extinguish its own legal status and

       maintained a collective endeavor that allowed each post, ship, camp and chapter to annually

       select its own delegates; second, that the bylaws of VAC 1 requiring presentation of a DD-214 is

       a valid, binding, and enforceable bylaw of the Grundy County VAC 1. The county board and

       VAC 2 countered, contending that the trial court’s ruling that VAC 1 extinguished its own legal

       status was not against the manifest weight of the evidence, and that VAC 1 engaged in improper,

       exclusionary conduct that violated the Veterans Act (id.). In our April 22, 2015 opinion, we


                                                        11
       found that neither VAC 1 nor VAC 2 constituted a validly formed veterans’ assistance

       commission pursuant to the Act, and therefore, neither legally existed. Regarding VAC 2’s

       status, we echoed this court’s ruling in the first appeal, upholding our interpretation of section 9

       of the Veterans Act as requiring every veterans’ organization in a county to participate in a VAC.

       330 ILCS 45/9 (West 2010). Accordingly, we found VAC 2 invalid because it lacked an

       inclusive coalition of the veterans’ organizations in Grundy County, in violation of the statute.

       Id.

¶ 40          VAC 2 petitioned for rehearing, arguing that a VAC need not have all veterans’

       organizations in the county actively participating in order to be deemed valid under the Veterans

       Act. Rather, VAC 2 asserts that as long as a VAC provides veterans’ organizations with the

       opportunity to participate in the commission, it is inclusive and should be allowed to operate.

¶ 41          In their answers to VAC 2’s petition for rehearing, VAC 1, Monson, and the Grundy

       County board make this same assertion. At long last, the parties in this action agree on

       something: all veterans’ organizations in a county need not participate in a VAC for the VAC to

       be a valid one. VAC 1 and Monson, in particular, assert that “[n]owhere in 330 ILCS 45 does it

       state that it is mandatory that all county veterans’ organizations must participate in that county

       Veterans Assistance Commission. A veteran’s [sic] organization cannot be forced to join or

       participate in a Veterans Assistance Commission.” Ultimately, we find their logic on this issue

       unpersuasive and uphold our prior ruling.

¶ 42          Along with rearguing their original claims, VAC 1 and Monson decry their lack of access

       to VAC 1’s records in their answer to VAC 2’s petition for rehearing. For the first time, they

       argue that VAC 2 was not properly formed because it never drafted a set of standard operating

       procedures. We need not address the latter argument, as it is deemed waived and beyond the


                                                        12
       scope of a petition for rehearing, in accordance with Illinois Supreme Court Rule 341(h)(7) (eff.

       Feb. 6, 2013); see also A.J. Maggio Co. v. Willis, 316 Ill. App. 3d 1043, 1048 (2000) (noting the

       waiver rule applies to appellees as well as appellants in the context of a petition for rehearing).

       Furthermore, the grant of a petition for rehearing only allows parties to highlight for a reviewing

       court matters it might have overlooked or misapprehended, not to reargue their case. Getto v.

       City of Chicago, 392 Ill. App. 3d 232, 237 (2009). Thus, we confine ourselves to addressing

       VAC 1’s and Monson’s arguments from their direct appeal.

¶ 43          The board further highlights a point also made by VAC 2 in its petition; this court’s logic

       in finding VAC 2 invalid is contrary to the intent of the Veterans Act and would allow one

       veterans’ organization to frustrate an entire commission in any given county.

¶ 44          Statutory interpretation is at the heart of this case. At issue is section 9 of the Veterans

       Act, which provides in pertinent part, as follows:

                          “§ 9. In counties having 2 or more posts, camps, chapters or

                      detachments of military veterans organizations as may be

                      recognized by law, a central assistance committee may be

                      organized to be known as the Veterans Assistance Commission of

                      such county, composed of one delegate and one alternate from

                      each of such posts, camps, units, and chapters or ship selected

                      annually as determined by each post, ship, camp, or chapter.

                      When so organized a commission shall be clothed with all the

                      powers and charged with all the duties theretofore devolving upon

                      the different posts and chapters as provided in Section 2.” 330

                      ILCS 45/9 (West 2010).


                                                        13
¶ 45          If the language of a statute is clear and unambiguous, then there is no need to resort to

       other means of construction. In re B.L.S., 202 Ill. 2d 510, 515 (2002). If there is no more than

       one reasonable interpretation of the statutory language, then the statute is not ambiguous. Id. On

       the other hand, when statutory language is susceptible to more than one reasonable

       interpretation, it is appropriate to resort to other aids of construction to determine legislative

       intent. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010) (citing Landis v.

       Marc Realty, L.L.C., 235 Ill. 2d 1, 11 (2009)). Furthermore, “[s]tatutes are to be construed in a

       manner that avoids absurd or unjust results.” Croissant v. Joliet Park District, 141 Ill. 2d 449,

       455 (1990) (citing Carson Pirie Scott & Co. v. Department of Employment Security, 131 Ill. 2d
23, 45 (1989)).

¶ 46          In the case sub judice, there is no ambiguity in the statute. We acknowledge there is a

       distinct difference between VAC 1’s intentional acts excluding certain veterans’ organizations,

       and VAC 2’s incomplete coalition of the existing veterans’ organizations within Grundy County.

       However, we cannot breathe meaning into an unambiguous statute to account for this distinction

       without running afoul of the rules of statutory construction. Under the plain meaning of the

       statute, both VACs have unwittingly extinguished their own existence.

¶ 47          In our first decision in this case (Veterans Assistance Comm’n v. County Board, 2013 IL

       App (3d) 120075), a panel of this court concluded that section 9 is properly construed to mean

       that there can only be one VAC in each county. Specifically, this court found:

                            “We point out that the statute refers to the VAC as a ‘central’

                         assistance committee composed of ‘one delegate and one alternate

                         from each of such posts, camps, units, and chapters or ship

                         selected annually as determined by each post, ship, camp, or


                                                         14
                      chapter.’ (Emphasis added.) 330 ILCS 45/9 (West 2010). The

                      legislature’s decision to use these words strongly indicates the

                      legislature intended for only one VAC to exist in each county. Id.

                      Since each veterans’ group must have a delegate and alternate in

                      the county VAC, we find that there can only be one operating

                      VAC in any given county, which includes each legally recognized

                      post, ship, camp, or chapter in the county. Id.

                         We note that, with some legislative forethought, our lawmakers

                      seemed to anticipate that a central assistance committee cannot

                      efficiently function on behalf of veterans unless ‘each’ veterans’

                      organization in the county participates by sending a delegate and

                      an alternate to the central assistance committee. Consequently, we

                      conclude that the body claiming legal status as an operational

                      VAC, with the power to compel county funding of the VAC by

                      mandamus under the Act, must be an inclusive coalition that

                      incorporates annually selected delegates and alternates from ‘each’

                      of the veterans’ organizations situated in the county.” (Emphasis

                      in original.) Id. ¶¶ 19-20.

¶ 48          The statute clearly and unambiguously provides for only one VAC in each county and, to

       be valid and operational, it must be comprised of one delegate and one alternate from each of the

       duly-recognized veterans’ organizations in the county. Such a reading is further reinforced by

       the responsibilities vested in the VAC when organized, specifically, that the “commission shall

       be clothed with all the powers and charged with all the duties theretofore devolving upon the


                                                       15
       different posts and chapters as provided in Section 2.” 330 ILCS 45/9 (West 2010). If the power

       to compel the disbursement of funds through mandamus is transferred to the VAC upon

       organization, it is logical that there can only be one and that each post and chapter must

       participate. Furthermore, it is consistent with the fact that the statute mandates that the county

       provide the office for the VAC and furnish it with all the necessary supplies. 330 ILCS 45/10

       (West 2010). It seems implausible, indeed, even unreasonable, that the legislature would require

       the county to provide offices and supplies for multiple VACs, as well as compensation for

       multiple superintendents and his or her employees.

¶ 49          With that statutory framework in mind, we again turn to the parties’ arguments regarding

       the existence of their respective VACs. VAC 1’s argument that its bylaws are valid and that

       there was no evidence presented that demonstrated exclusionary behavior during the relevant

       timeframe is without merit. Monson’s own testimony confirms that VAC 1 prevented Buck and

       Love from voting in the fall of 2011 based on their redacted DD-214 forms. In addition, the trial

       court found that VAC 1 excluded six posts from seating delegates and alternates at its meetings

       in the fall of 2011. While Boyer first stated that VAC 1 did not prevent any members from

       voting, he later admitted that he personally informed Love he was not allowed to vote based on

       the redacted information in his DD-214 submission. This is despite the fact that Boyer never had

       any real doubt that Love was an honorably discharged veteran. In short, the record is replete

       with evidence that petitioners excluded members from participation in VAC 1.

¶ 50          We, therefore, find that VAC 1’s restrictive bylaws contravene the plain language of the

       statute and the spirit of the Veterans Act. 330 ILCS 45/9 (West 2010). Section 9 is

       conspicuously devoid of any language conferring authority on the VAC itself to choose the

       delegate and alternate for the member post or chapter, nor does it state that the VAC can restrict


                                                        16
       the post or chapter’s voting privileges without proof of honorable discharge. To the contrary, the

       superintendent is the only individual required to be an honorably discharged veteran of the armed

       forces of the United States. 330 ILCS 45/10 (West 2010). There is no requirement that the

       delegates or alternates be veterans. Indeed, it is up to the individual posts to determine who will

       represent its interests within the commission, and many nonveterans would be just as capable

       and willing to provide their services. The best example we can surmise is the son or daughter of

       a veteran, who, while not having served in the armed forces themselves, are still committed to

       helping veterans and their families.

¶ 51          By refusing to seat delegates, VAC 1 removed itself from the purview of the statute. It is

       no longer a functioning central committee composed of a delegate and alternate from each

       veterans’ organization in the county working as a cohesive unit and, as such, is not a valid VAC.

¶ 52          The flipside of that coin, of course, is that VAC 2 is also not a valid VAC. Due to the

       infighting among the various veterans’ organizations over control of the VAC, VAC 2’s

       membership does not consist of a delegate and alternate from each post, ship, camp or chapter

       currently operating in Grundy County. According to Buck, eight posts or chapters regularly

       participate at its meetings. From December of 2011 through June of 2013, there were 12 total

       military veterans’ organizations based in Grundy County. In July of 2013, that number dropped

       to 11. As we stated above, section 9 is unequivocal in its requirement that a VAC must have one

       delegate and one alternate from each post to be duly organized. Eight participating members out

       of eleven, while a majority, does not qualify it as an inclusive coalition.

¶ 53          Our ruling that section 9 contains an unequivocal requirement that a VAC have one

       delegate and one alternate from each post in the county in order to be duly organized was

       consistent with the plain meaning of the statute. Upon further review, we clarify that in order for


                                                        17
       a VAC to have an inclusive coalition, every veterans’ organization in the county needs to agree

       to membership in a VAC and, the VAC must allow every member organization the opportunity

       to fully participate in order for a VAC to be valid under section 9 of the Veterans Act. VAC 2

       has not fulfilled this requirement and is therefore not a valid VAC under the statute.

¶ 54          Finally, we point out that under section 9 of the Veterans Act, there is no requirement that

       a county have a VAC in order for the various veterans’ organizations to receive county funding.

       The VAC is a discretionary creature; one “may” be organized in a county with multiple posts. It

       seems relatively clear that the underlying rationale of a VAC is to streamline the process and

       facilitate the assistance to veterans in counties with multiple posts or chapters. The condition

       precedent for achieving that convenience and financial underwriting by the county is that all the

       individual units agree to membership as set forth in the statute. In other words, a VAC is neither

       a necessity nor a right; it is a privilege conditioned upon the cooperation of all covered units.

¶ 55          What is also glaringly obvious is that the legislature did not intend or foresee the petty

       behavior at issue here. There can be no doubt that this litigation, resulting originally from an ego

       driven power grab, has resulted in nothing more than the wasting of funds intended to help

       veterans. To be clear, the necessity for this litigation arose from VAC 1 and Monson’s “my way

       or the highway,” statutorily unauthorized manner of dealing with member veterans’ groups.

¶ 56          As neither VAC 1 nor VAC 2 meets the statutory requirements, we find no validly

       formed VAC operating in Grundy County. Accordingly, we affirm the trial court’s order finding

       that VAC 1 extinguished its own legal status and reverse the trial court’s order recognizing VAC

       2 as the county’s operative VAC.

¶ 57                          Cross-Appeal of Respondent Grundy County Board




                                                        18
¶ 58          As previously mentioned, VAC 1 and Monson moved for the appointment of a special

       assistant State’s Attorney to represent them on remand. The trial court granted their motion and

       appointed attorney Brett R. Geiger.

¶ 59          The county board of Grundy County appealed that appointment, arguing that the State’s

       Attorney’s office has no statutory duty to represent the legally extinguished VAC and that the

       county board has no obligation to provide funds to compensate private counsel. The county

       board also requests repayment of fees paid pursuant to the court’s order.

¶ 60          The parties are at odds over the holding of Hazen v. County of Peoria, 138 Ill. App. 3d
836 (1985). In Hazen, plaintiffs, Veterans Assistance Commission of Peoria County (Peoria

       VAC) and Richard Hazen, as superintendent of the Peoria VAC, appealed from an order denying

       them a writ of mandamus against the county board of Peoria County. Defendants, the county of

       Peoria and the Peoria County board, cross-appealed from the trial court’s order requiring the

       county to pay the fees of private counsel retained by plaintiffs. Id. at 838. Regarding the

       attorney fees, the trial court held that the State’s Attorney’s office could not represent both the

       Peoria VAC and the county board, therefore, the county is liable for the cost of retaining private

       counsel to represent the Peoria VAC. Id. at 841-42.

¶ 61          After analyzing the statutorily prescribed duties of the State’s Attorney pursuant to

       section 5 of the Counties Code (Ill. Rev. Stat. 1983, ch. 14, ¶ 5 (now 55 ILCS 5/3-9005 (West

       2012))), the Hazen court found that the State’s Attorney had no duty to represent other units of

       local government — including the Peoria VAC. Hazen, 138 Ill. App. 3d at 842. The county

       board had no obligation to provide funds from the county general fund to compensate special

       counsel for the Peoria VAC in that case, where the State’s Attorney represented the county in

       litigation involving the VAC. The court accordingly held that the attorney for the Peoria VAC


                                                        19
       was not entitled to compensation from general county funds but, rather, must be paid from Peoria

       VAC funds. Id.

¶ 62          This determination is consistent with our supreme court’s holding in Makowicz v. County

       of Macon, 78 Ill. 2d 308, 314-15 (1980), where it found that employees and agents in a properly

       constituted VAC are employees or agents of the VAC, not the county board. It is further

       supported by the specific statutory language of section 10, which states that “[t]he superintendent

       and other employees shall be employees of the Veterans Assistance Commission, and no

       provision in this Section or elsewhere in this Act shall be construed to mean that they are

       employees of the county.” 330 ILCS 45/10 (West 2010).

¶ 63          Hazen is applicable to the case at bar and militates against a finding that VAC 1 is

       entitled to the appointment of a special assistant State’s Attorney. Furthermore, pursuant to

       section 3-9005 of the Counties Code, the duty of the State’s Attorney in defending proceedings

       extends to “all actions and proceedings brought against his county, or against any county or State

       officer, in his official capacity, within his county.” 55 ILCS 5/3-9005(a)(4) (West 2012). Given

       that neither VAC 1 nor Monson is a county or state officer, the county has no obligation to fund

       a VAC’s lawsuit or legal defense.

¶ 64          VAC 1 and Monson set forth a number of contentions in regard to attorney fees, which

       we touch upon briefly only to dispel them. First, their brief implies that the Hazen court found

       that if a VAC requested an appointment of a special prosecutor, then such appointment could be

       made at the trial court’s discretion. This is a misinterpretation. The court simply noted that even

       if they were to find that the VAC was a department of county government entitled to legal

       representation by the State’s Attorney, the private counsel retained by the VAC in that case still

       does not qualify for compensation from general county funds. Hazen, 138 Ill. App. 3d at 842.


                                                       20
       The court opined hypothetically that in the event the State’s Attorney served as the legal advisor

       of the VAC and the VAC declined to accept the advice of the State’s Attorney, the VAC would

       be obligated to request appointment of special counsel by the circuit court. The Hazen VAC

       made no such request. The court only advanced that theoretical argument to highlight that the

       VAC never requested counsel. The statement is largely dicta, having no bearing on the court’s

       ultimate resolution of Hazen, i.e., that the VAC is a unit of local government and thus, the county

       is under no obligation to indemnify the VAC for private counsel.

¶ 65          Second, VAC 1 and Monson contend that “it would be fundamentally unfair to allow the

       county to fund its own legal defense and prosecution, and the Second VAC’s legal defense and

       prosecution, while preventing the first VAC *** from being represented adequately in this

       proceeding.” We note that while the individuals within VAC 2 are represented by private

       counsel, the record is unclear as to whether the county is actually funding their legal defense.

       More importantly, it is irrelevant to the outcome of this case. If the county did, in fact, defray

       the cost of legal services for VAC 2, it is not seeking relief or reimbursement in its cross-appeal.

       The issue is not before us.

¶ 66          We find the trial court erred in granting VAC 1’s and Monson’s motion for appointment

       of a special assistant State’s Attorney and accordingly vacate the appointment. We further find

       that the county board of Grundy County should be reimbursed by VAC 1 and Monson for any

       attorney fees paid to date under the trial court’s erroneous order of August 9, 2013. We remand

       to the circuit court for a proper calculation of those fees.

¶ 67                                              CONCLUSION




                                                         21
¶ 68          For the foregoing reasons, the judgment of the circuit court of Grundy County is affirmed

       in part, reversed in part, and remanded with directions to calculate those attorney fees the county

       board should be reimbursed.

¶ 69          Affirmed in part, reversed in part, and remanded with directions.




                                                       22